Citation Nr: 9901612	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-07 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Timeliness of the veterans appeal.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
February 1970. 

This appeal comes before the Board from an October 1996 
letter from the RO, with appellate rights, which informed the 
veteran that the previous denial of service connection for a 
back disability was final.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran continues to maintain that he is entitled to 
service connection for a back disability.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veterans appeal was 
not timely filed in connection with the claim for service 
connection for a back disability.  


FINDINGS OF FACT

1.  The veterans original claim for service connection for a 
back disability was received in August 1978.  

2.  In September 1978, the agency of original jurisdiction 
denied entitlement to service connection for a back 
disability, then classified as spina bifida; the veteran was 
notified of that determination by a letter, dated in 
September 1978, which he did not appeal.  

3.  The veteran filed a claim for service connection for a 
back disability in April 1980.  

4.  In April 1980, the RO notified the veteran of the prior 
of benefits and of the previous disallowance letter, dated in 
September 1978.  

5.  The veteran filed a notice of disagreement in May 
1980.  

6.  By a June 1980 letter, the RO informed the veteran that 
his notice of disagreement could not be accepted as such 
was not filed within the required on year period following 
notification of denial of benefits; in addition, he was 
informed of the requirement of new and material evidence to 
reopen his claim for service connection for a back 
disability.  

7.  The veteran submitted an additional claim for service 
connection in April 1984.  

8.  In August 1984, the RO denied again denied service 
connection for a back disability, and the veteran was 
notified of that determination by correspondence dated in 
September 1994.  

9.  The veteran submitted a notice of disagreement in 
November 1984, and a statement of the case was issued in 
December 1984.  

10.  The veteran filed an additional claim for service 
connection for a back disability in April 1990.  

11.  In a May 1990 letter, the RO notified the veteran of the 
previous denials of service connection.  

12.  The veteran filed another claim for service connection 
in July 1992.  

13.  In a December 1992 rating decision, the RO determined 
that the veteran did not present new and material evidence to 
reopen his previously denied claim; the veteran was notified 
of that rating decision in January 1993.  

14.  The veteran filed a notice of disagreement in January 
1993, and a statement of the case was issued in February 
1993.  

15.  The veteran submitted another claim for service 
connection for a back disability in September 1996.  

16.  The RO notified the veteran by an October 1996 letter 
that service connection has been denied on previous 
occasions, the latest being in December 1993; that the one 
year limit on his appeal had expired and the decision had 
become final; and that he must submit new and material 
evidence in order to reopen his claim.  


CONCLUSION OF LAW

The veteran did not perfect a timely appeal from the December 
1992 disallowance of service connection for a back 
disability.  38 U.S.C.A. §§ 7105 (West 1991& Supp. 1998); 38 
C.F.R. § 20.200, 20.201, 20.302 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a NOD.  While special wording is not required, the 
NOD must be in terms which can reasonably be construed as 
disagreement with that determination and a desire for 
appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative must file a NOD with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final.  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as that letter for purposes of determining whether an 
appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.

A finally adjudicated claim is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 C.F.R. § 3.160(d).  

The veteran has filed numerous claims for service connection 
for a back disability.  His original claim for service 
connection for a back disability was received in August 1978.  
In September 1978, the agency of original jurisdiction denied 
service connection for a back disability, then classified as 
spina bifida, on the basis that the condition was 
developmental in nature.  The veteran was notified of that 
determination by a letter dated in September 1978.  Nothing 
further was received from the veteran within the year that 
followed.  Consequently, the September 1978 rating is final.  
38 U.S.C.A. § 7105, 38 C.F.R. § 20.201.  

The veteran filed a claim for service connection for a back 
disability in April 1980.  In April 1980, the RO notified the 
veteran of the prior denial of benefits and of the September 
1978 disallowance letter.  The veteran submitted a letter 
that he classified as a notice of disagreement in May 
1980.  By a June 1980 letter, the RO informed the veteran 
that his notice of disagreement could not be accepted as 
such, as it was not filed within the required on year period 
following notification of denial of benefits.  In addition he 
was informed of the requirement of new and material evidence 
to reopen his claim for service connection for a back 
disability.  

The veteran submitted another claim for service connection 
for a back disability in April 1984.  In August 1984, the RO 
denied service connection for myofascial strain, and the 
veteran was notified of that determination by correspondence 
dated in September 1994.  The veteran submitted a NOD in 
November 1984.  A SOC was issued in December 1984.  Again, no 
substantive appeal was received from the veteran.  
Consequently, the August 1984 rating decision was final.  

The veteran filed another claim for service connection for a 
back disability in April 1990.  In a May 1990 letter, the RO 
notified the veteran of the previous denials of service 
connection and of his right to appeal. 

The veteran filed another claim for service connection for a 
back disability in July 1992.  In a December 1992 rating 
decision, the RO determined that the veteran did not present 
new and material evidence to reopen his previously denied 
claim; the veteran was notified of that rating decision in 
January 1993.  He filed a NOD in January 1993, and a SOC was 
issued in February 1993.  Again, the veteran did not perfect 
his appeal by the submission of anything that could be 
construed as a substantive appeal.  Consequently, the 
December 1992 rating decision became final.  

The veteran submitted another claim for service connection 
for a back disability in September 1996.  The RO notified the 
veteran by an October 1996 letter that service connection had 
been denied on previous occasions, the latest being in 
December 1992, that the one year limit on appeal had expired 
and the decision had become final.  In addition, he was 
informed that he must submit new and material evidence in 
order to reopen his claim.  In December 1996, the veteran 
filed a NOD with the October 1996 letter.  The RO issued a 
SOC concerning the issue of timeliness of appeal in January 
1997.  The veteran filed a substantive appeal in February 
1997, and the representative filed a statement on his behalf 
in June 1997.

I find on the basis of the law and regulations set forth 
above that the veterans appeal from the December 1992 rating 
decision, of which he was notified in January 1993, was not 
timely filed.  The veteran had submitted a NOD with respect 
to the December 1992 rating decision.  After the issuance of 
a SOC in February 1993, his next step should have been to 
perfect his appeal by the submission of a timely substantive 
appeal.  This, he failed to do.  As noted above, the December 
1992 rating is final.  Consequently, the veterans claim has 
no legal merit or entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

The veteran has not submitted, nor has the RO received into 
the record, any evidence concerning service connection for a 
back disability in connection with the current attempt to 
reopen the claim.  Thus, the Board concludes that the ROs 
decision to treat the appeal as one involving the timeliness 
of an appeal from the most recent previous disallowance of 
the claim is tenable.  The veteran is advised that a denial 
on this basis does not precluded him from reopening his claim 
by the submission of new and material evidence in the future.  


ORDER

The veterans appeal as to the timeliness of an appeal from 
the December 1992 disallowance of service connection for a 
back disability is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
